DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (a)-(d) of provisional application 62/887086  filed on 15 August 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 20140200435 A1; hereinafter “Edelman”) in further view of Liu et al. (US 6505064 B1; hereinafter “Liu”).
With regards to Claim 1, Edelman teaches of:
A method for imaging a subject (“[A] system and method for producing an image of a vasculature of a subject using a magnetic resonance imaging”; see Edelman Abstract);
applying a radiofrequency pulse to the subject (RF pulse element 200; see Edelman  Fig. 3);
after a quiescent interval (see Edelman element 210 in Fig. 3), performing a radial acquisition (“using a golden angle or pseudo-random radial k-space trajectory, reduces the likelihood that sequentially acquired projections will represent the same phase of the cardiac cycle, thereby further controlling flow artifacts”; see Edelman ¶ [0059]) over a duration corresponding to a cardiac cycle of the subject to generate acquisition data (readout pulse 314 has a duration and thus corresponds to a cardiac cycle, see Edelman FIG. 3);


However, it may appear that Edelman is silent to reconstructing a plurality of images across a plurality of temporal phases from the acquisition data, and generating a temporal maximum intensity projection image by tracking an intensity of each pixel across the plurality of images and selecting the pixel having a maximum intensity value across the plurality of images.
Liu teaches of a system and method for magnetic resonance angiography that improves blood flow time variant effects (see Liu Abstract). In particular, Liu teaches:
reconstructing (Reconstruct step 408, see Liu FIG. 4) a plurality of images across a plurality of temporal phases from the acquisition data (“[T]he steps 404 and 408 are repeated until at least two Volume representations, each image representation corresponding to different times”; see Liu col. 7, lines 40-45); and
generating a temporal maximum intensity projection image by tracking an intensity of each pixel across the plurality of images and selecting the pixel having a maximum intensity value across the plurality of images (“[I]n the temporal collapsing Step, the time course projection processor 140 assigns the maximum intensity for each spatial position or corresponding Voxel in the plurality of temporally displaced Volume image representations to produce a temporally collapsed 3D image representation”; see Liu col. 7, lines 48-53).
Edelman and Liu are both considered to be analogous to the claimed invention because they are in the same field of MR angiography (MRA). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edelman to incorporate the teachings of Liu to provide a temporally collapsed 3D image reconstruction. Doing so would aid in capturing time variant effects such as maximum vessel diameter, blood flow changes, arrival of contrast agents, cardiac cycle effects, fluctuating lumen size, or other dynamics of the blood vessel wall (see Liu co. 7, lines 12-30).

With regards to Claim 2, wherein applying the radiofrequency pulse to the subject comprises applying in-plane and traveling venous saturation pulses to the subject (in-plane inversion, tracking venous saturation pulse, see Edelman ¶ [0033]).

With regards to Claim 3, wherein applying the radiofrequency pulse to the subject comprises applying a fat-suppression pulse to the subject (fat saturation pulse 214, see Edelman ¶ [0035] & FIG. 3).

With regards to Claim 4, wherein the radial acquisition is configured to image peripheral blood vessels of the subject (“the entire length of the peripheral arteries can be imaged”; see Edelman ¶ [0053]).

With regards to 5, wherein the cardiac cycle comprises an average cardiac cycle of the subject (“an average (subject or baseline average) or other estimate or means for projecting the duration of the subject's cardiac cycle”; see Edelman ¶ [0034]).

With regards to Claim 6, wherein the performing the radial acquisition comprises a golden- angle view angle increment (data is acquired “using a golden angle or pseudo-random radial k-space trajectory”).

With regards to Claim 7, the combination of Edelman & Liu teaches:
a medical imaging system (MRI System 100; see Edelman FIG. 1);
an MRI machine (MRI System 100; see Edelman FIG. 1); and 
a computer system (operator workstation 102; see Edelman FIG. 1) coupled to the MRI machine (see Edelman FIG. 3 for communication interconnections), the computer system comprising: 
a processor (processor 108; see Edelman FIG. 1); and 
a memory coupled to the processor (severs 110, 112, 114; see Edelman FIG. 3 & ¶ [0022], [0028]-[0029]), the memory storing instructions that, when executed by the processor (instructions cause the system to operate corresponding subsystems 118, 120; see Edelman FIG. 3 & ¶ [0022], [0028]-[0029]), cause the computer system to: 
cause the MRI machine to apply a radiofrequency pulse to the subject (RF pulse element 200; see Edelman  Fig. 3);
after a quiescent interval  (see Edelman element 210 in Fig. 3), cause the MRI machine to perform a radial acquisition (“using a golden angle or pseudo-random radial k-space trajectory, reduces the likelihood that sequentially acquired projections will represent the same phase of the cardiac cycle, thereby further controlling flow artifacts”; see Edelman ¶ [0059]) over a duration corresponding to a cardiac cycle of the subject to generate acquisition data (readout pulse 314 has a duration and thus corresponds to a cardiac cycle, see Edelman FIG. 3); 
reconstruct (Reconstruct step 408, see Liu FIG. 4) a plurality of images across a plurality of temporal phases from the acquisition data (“[T]he steps 404 and 408 are repeated until at least two Volume representations, each image representation corresponding to different times”; see Liu col. 7, lines 40-45); and 
generate a temporal maximum intensity projection image by tracking an intensity of each pixel across the plurality of images and selecting the pixel having a maximum intensity value across the plurality of images (“[I]n the temporal collapsing Step, the time course projection processor 140 assigns the maximum intensity for each spatial position or corresponding Voxel in the plurality of temporally displaced Volume image representations to produce a temporally collapsed 3D image representation”; see Liu col. 7, lines 48-53).
	
With regards to Claim 8, wherein the memory stores instructions that, when executed by the processor, cause the MRI machine to apply the radiofrequency pulse to the subject by applying in-plane and traveling venous saturation pulses to the subject (in-plane inversion, tracking venous saturation pulse, see Edelman ¶ [0033]).

With regards to Claim 9, wherein the memory stores instructions that, when executed by the processor, cause the MRI machine to apply the radiofrequency pulse to the subject by applying a fat-suppression pulse to the subject (fat saturation pulse 214, see Edelman ¶ [0035] & FIG. 3).

With regards to Claim 10, wherein the radial acquisition is configured to image peripheral blood vessels of the subject (“the entire length of the peripheral arteries can be imaged”; see Edelman ¶ [0053]).

With regards to Claim 11, wherein the cardiac cycle comprises an average cardiac cycle of the subject (“an average (subject or baseline average) or other estimate or means for projecting the duration of the subject's cardiac cycle”; see Edelman ¶ [0034]).

With regards to Claim 12, wherein the radial acquisition comprises a golden-angle view angle increment (data is acquired “using a golden angle or pseudo-random radial k-space trajectory”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koktzoglou et al. (US 20140018666A1) – radial acquisition MRA; 
Shin et al. – stripe artifact mitigation in MRA;
Koktzoglou et al. – golden angle radial acquisition UNQISS; and
Edelman et al. – review of UNQISS vs. QISS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/               Examiner, Art Unit 4146                                                          
/IMANI N HAYMAN/               Supervisory Patent Examiner, Art Unit 4146